                       IN THE UNITED STATES DISTRJCT COURT
                   FOR THE EASTERN DISTRJCT OF NORTH CAROLINA
                                WESTERN DIVISION

                                       No. 5:18-CV-488-D

TRACYSEMPOWICH,                              )
                                             )
                Plaintiff,                   )
                                             )
        ~                                    )                     ORDER
                                             )
TACTILE SYSTEMS TECHNOLOGY, -                )
INC., d/b/a Tactile Medical,                 )
                                             )
                Defendant.                   )


        This matter is before the court on Plaintiff Tracy Serripowich's motion to undesignate

documents previously designated as confidential, [DE-28], and Defendant Tactile Systems

Technology Inc.'s motions to seal, [DE-60, -71, -78, -119, -142]. The motions are referred to the_

undersigned for disposition. [DE-168]. For the reasons stated below, Sempowich's motion to

undesignate [DE-28] is denied as moot, Tactile's motion to seal [DE-60] is denied as moot,

Tactile's motions to seal [DE-71, -78, -142] are allowed, and Tactile's motfon to seal [DE-119] is

allowed in part and the court reserves ruling on the remainder.

   I.        Background

        Sempowich was a Regional Sales Manager for Tactile from April 2014 until March 1,

2018. She brings claims against Tactile for employment discrimination based on sex and age,

alleging she was offered a demotion that represented both a significant pay cut and a functional

downgrade in order to open up her territory for a low-performing male colleague, Greg Seeling.

Sempowich complained about the decision to remove her from the Regional Sales Manager

position, and Tactile terminated her employment. Am. Compl. [DE-1-1].




            Case 5:18-cv-00488-D Document 182 Filed 05/29/20 Page 1 of 16
          During the course of discovery, Tactile produced nearly 400,000 documents and more than

300,000 were designated "confidential."             Pl. 's Mot. [DE-28]    ii   4.   Tactile also designated

deposition testimony and exhibits as confidential. Id.          ii 5.   After the conclusion of discovery,
                (
counsel for Sempowich sent a letter to counsel for Tactile regarding the breadth of Tactile's

confidentiality designations. Id.      ii 5.   Dissatisfied with Tactile's response, Sempowich filed the

instant motion to compel Tactile to remove the confidential designation from numerous deposition

transcripts and exhibits. Id.   iiii 7-9.   Tactile, in response to the motion, agreed to undesignate some

documents, proposed that some confidential documents need not be filed under· seal but should

maintain their confidential designations, and asserted that the remaining documents were both

confidential and warranted sealing.             [DE-81].    Tactile subsequently filed motions to seal

documents designated as confidential that were filed in support of summary judgment and related

motions. [DE-60, -71, -78, -119, -142]. Sempowich opposes Tactile's motions. [DE-71, -85, -

144, -151].

    II.       Discussion

          A. Tactile's Motions to Seal

          "[T]he courts of this country recognize a general right to inspect and copy public records

and documents, including judicial records and documents." Nixon v. Warner Commc'ns, Inc., 435

U.S. 589, 597 (1978) (internal footnote omitted). The Fourth Circuit has directed that before

sealing publicly-filed documents, the court must first determine if the source of the public's right

to access the documents is derived from the common law or from the First Amendment. Stone v.

Univ. of Md., 855 F.2d 178, 180 (4th Cir. 1988). "[T]he common law presumption in favor of

access attaches to all 'judicial records and documents,' [while] the First Amendment guarantee of

access has been extended only to particular judicial records and documents[,]" such as those filed




                                                        2
           Case 5:18-cv-00488-D Document 182 Filed 05/29/20 Page 2 of 16
in connection with a motion for summary judgment. Id. (quoting Nixon, 435 U.S. at 597 & citing

Rushfordv. New Yorker Magazine, Inc., 846 F.2d 249, 253 (4th Cir. 1988); In re Washington Post

Co., 807 F.2d 383, 390 (4th Cir. 1986)). "[D]ocuments filed with the court are 'judicial records'

if they play a role in the adjudicative process, or adjudicate substantive rights." Jn re Application

of the US. for an Order. Pursuant to 18 USC. Section 2703(D) ("In re Application"), 707 F.3d

283, 290 (4th Cir. 2013) (citations omitted); see also United States v. Amodeo, 44 F.3d 141, 145

(2d Cir. 1995) ("[T]he item filed must be relevant to the performance of the judicial function and

useful in the judicial process in order for it to be designated a judicial document.").

       Here, Tactile moves to seal the following materials: documents filed in support ofTactile's

motion for summary judgment and Tactile's motion to exclude an expert report and testimony,

[DE-60, -71]; documents filed in support of Tactile's opposition to Sempowich's motion for

sanctions or, in the alternative, motion in limine, [DE-78]; documents filed in support of

Sempowich's motion for summary judgment and in opposition to Tactile's motion for summary

judgment, and a reply memorandum in support of Sempowich's motion for sanctions or, in the

alternative, motion in limine and exhibits, [DE-119]; and documents filed in support of Tactile' s

motion for summary judgment and Tactile's reply in support thereof, [DE-142]. The documents

filed in support of summary judgment briefing and Tactile's reply brief in support of summary

judgment are judicial records subject to the right to access because "summary judgment

adjudicates substantive rights." Rushford, 846 F.2d at 252. The remaining documents that were

filed in support of briefing related to Tactile's motion to exclude an expert report and testimony

and Sempowich's motion for sanctions or, in the alternative, motion in limine, will likely be

considered by the court in deciding these pending motions and thus play a role in the adjudicative




                                       3
         Case 5:18-cv-00488-D Document 182 Filed 05/29/20 Page 3 of 16
process. In re Application, 707 F.3d at 290. Because the documents sought to be sealed are judicial

records, there is at minimum a common law presumption to access. Id. at 291.

       Courts apply the "experience and logic" test to determine whether there is also a First

Amendment right to access, which provides more substantive protection to the public's interest in

access than does the common law. Id; Rushford, 846 F.2d at 253. Under this test, the court

considers "(1) 'whether the place and process have historically been open to the press and general

public,' and (2) 'whether public access plays a significant positive 'role in the functioning of the

particular process in question."' In re Application, 707 F.3d at 291 (quoting Baltimore Sun Co. v.

Goetz, 886 F.2d 60, 64 (4th Cir. 1989)). The Fourth Circuit has determined that the more rigorous

First Amendment standard should apply to documents filed in connection with a summary

judgment motion in a civil case "[b]ecause summary judgment adjudicates substantive righis and
                                 ,
serves as a substitute for a trial," which is generally open to the public. Rushford, 846 F.2d at 252-

53. The documents filed in support of the other motions are similar in nature to those filed in

support of the summary judgment motions .and briefing. Accordingly, the court will apply the

First Amendment standard to all the .documents sought to be filed under seal.

       "The mere existence of a First Amendment right to access or a common law right of access

to a particular kind of document does not entitle[] the press and the public to access in every case."

Id. at 253 (citation omitted). Where only the common law right of access exists, the presumption

to access can be rebutted "if countervailing interests heavily outweigh the public interests in

access," and the court considers "the interests advanced by the parties in light of the public interests

and the duty of the courts." Id. (quoting Nixon, 435 U.s: at 602). "To overcome the First

Amendment standard, sealing must be 'essential' to preserve important, higher interests," BASF

Plant Sci., LP v. Commonwealth Sci. & Indus. Research Organisation, No. 2:17-CV-503, 2019




                                                   4
         Case 5:18-cv-00488-D Document 182 Filed 05/29/20 Page 4 of 16
WL 8108115, at *2 (E.D. Va. Aug. 15, 2019) (citation omitted), and "narrowly tailored to serve

that interest," Rushford, 846 F.2d at 253. The "protection of a party's interest in confidential

commercial information, such as a trade secret, where there is a sufficient threat of irreparable

harm" is a recognized exception to the "presumptive openness of judicial proceedings." Publicker

Indus., Inc. v. Cohen, 733 F.2d 1059, 1071 (3d Cir. 1984) (citing Stamicarbon, NV. v. American

Cyanamid Co., 506 F.2d 532, 539-42 (2d Cir.1974)). The party seeking to deny access bears the

burden. Rushford, 846 F .2d at 253.

        To determine whether records should be sealed, the court must follow the procedure

established in In re Knight Publishing Company, 743 F.2d 231 (4th Cir. 1984). The court must

first provide "public notice of the request to seal and allow the interested parties a reasonable

opportunity to object." Id. at 235-36. Notice is sufficient where a motion is docketed reasonably

in advance of it~ disposition. Id. at 23 5. Second, the court considers less drastic alternatives, such

as redaction of any sensitive material. Id. at 235.:....36. Then, if the court determines that public

access should be denied, the court must provide specific reasons and factual findings supporting

the decision to seal. Id. The motions to seal at issue here were docketed sufficiently in advance

of the court's decision; thus, the public has been provided with notice and an opportunity to object

to the motions. Id. at 234. Only Sempowich objected to sealing the documents. The court

considers below as to each document whether there are less drastic alternatives to sealing and

whether public access should be denied.

                1. Motion to Seal and Corrected Motion to Seal [DE-60, -71]

        Tactile moves to seal documents filed in support of its motion for summary judgment and

its motion to exclude an expert report and testimony. [DE-60, -71]. Three days after filing the

·initial motion to seal [DE-60], Tactile filed a corrected motion to seal [DE-71 ], which added docket




                                       5
         Case 5:18-cv-00488-D Document 182 Filed 05/29/20 Page 5 of 16
entry numbers and further descriptions of the documents sought to be sealed. Accordingly, the

initial motion to seal [DE-60] is denied as moot.

        Tactile contends the documents contain sensitive and confidential personal information

about its current and former employees, commercially sensitive information regarding its regional ,

sales and employee's sales within certain regions, and the names of its strategic partners that could
                                                              1
be used by a competitor to the detriment of Tactile.              Def.'s Corr. Mot. [DE-71] at 2-4. Tactile

publicly filed a copy of each document with only the alleged confidential information redacted.

Id. at 4-6; Def. 's Reply [DE-86] n. l. Tactile's request is supported by the Declaration of Brent

Moen, Tactile's Chief Financial Officer, which 4escribes the type and confidential nature of the

information Tactile ·seeks to seal and concludes that disclosure of such information would result

in business and financial harm to Tactile. Moen Deel. [DE-71-1 ]. -Sempowich opposes the motion

to seal and also moved to strike some ofTactile's filings. 2 Pl. 's Resp. [DE-82] at 4-9. Sempowich

contends Tactile waived its confidentiality claim and otherwise failed to show how the grounds

for sealing overcome the First Amendment" right to access. Id at 4-9. Having reviewed the

documents at issue and considered the arguments of the parties, the court finds that Tactile has

overcome the First Amendment right to access in the sealed material and has appropriately limited

through redaction access only to the sensitive information contained in each document. .

        Proposed sealed exhibits A005 [DE-49] and A086 [DE-65-8] contain the full dates of birth

for current and former Tactile employees, and Tactile has filed publicly available copies of these

documents with the month and day of birth redacted. [DE-62-5, -68]. Under the Federal Rules, a

filing that contains an individual's date of birth may include only the year of the individual's birth.


1
  Tactile also requests the court seal any documents Sempowich has submitted that contain the same commercially
sensitive information as these documents. Blanket orders to seal are not appropriate, and Tactile must file a motion
to seal any documents it believes merits sealing, Local Civ:R. 79.2(a).
2 The motions to strike are not referred to the undersigned and are not considered here.




                                       6
         Case 5:18-cv-00488-D Document 182 Filed 05/29/20 Page 6 of 16
Fed. R. Civ. P. 5.2(a)(2). Tactile appropriately sought to seal this confidential information and

filed a redacted version for the public record. Fed. R. Civ. P. 5.2(d). The court notes that of the

many employees whose confidential information is listed, only Sempowich is a party to this action.

Accordingly, exhibits A005 [DE-49] and A086 [DE-65-8] are appropriately sealed.

         Proposed sealed exhibits A023 [DE-50], A024 [DE-51], A025 [DE-69], A026 [DE-52],

and A071 [DE-57] contain regional sales and performance data from 2017, including referral and

shipment rates and account penetration data, that are not publicly disclosed on a region-py-region

basis.   Moen Deel. [DE-71-1] 'i['i[ 3, 7.          Tactile has filed publicly available copies of these

documents with redactions of the names of territories, other than the Southern and Mid-Atlantic

regions managed by Sempowich and Seeling, and company overview, product, and penetration

data. [DE-63-8, -63-9, -63-10, -63-11, -64-13 3]. Proposed sealed exhibit A065 [DE-53] includes

names ofTactile's strategic partners, Moen Deel. [DE-71-1]               'if 4, and Tactile has filed a publicly
available copy of that document with redaction of those names, [DE-64-7]. Exhibit 1 to Tactile's

memorandum in support of its motion to exclude the expert report of Elizabeth Berry [DE-70],

A069 [DE-54], and A070 [DE-55, -56] contain order and performance data of employees by area,

Moen Deel. [DE-71-1] 'i['i[ 5-6, 10, and Tactile has filed publicly available copies of those

documents with redaction of certain limited data and the employees names arid areas, other than

the Southern and Mid Atlantic areas, [DE-45-1, -64-11, -64-12]. Exhibits A081 [DE-58] andA087

[DE-59] contain revenue, productivity, order, and year-over-year growth data by region, Moen

Deel. [DE-71-1] 'i['i[ 8-9, and Tactile has filed publicly available copies of those documents.with

redaction of the region names, other than the Southern and Mid-Atlantic regions, [DE-65-3, -65-



3 Exhibit A071 [DE-57] contains a two-page Account Performance Summary, but only the first page of the summary
is included in the publicly available redacted version [DE-64-13]. Tactile should refile the redacted Exhibit A071 to
include the missing page designated as TACTILE0388865.2 with any appropriate redactions.


                                       7
         Case 5:18-cv-00488-D Document 182 Filed 05/29/20 Page 7 of 16
9]. Absent sealing, Tactile' s competitors can identify Tactile' s largest and most productive regions

and areas, providing new insight on target opportunities and Tactile's commercial approach and

plan relative to growth opportunities, and Tactile will suffer business and financial harm from its

competitors. Moen Deel. [DE-71-1] ~~ 11-14.

          Tactile, through Moen's declaration, has sufficiently demonstrated that sealing is essential

to protect its confidential information. The court finds that Tactile's interest in protecting its

confidential information outweighs the public's right to access, and Tactile has appropriately

limited through redaction access only to the sensitive information contained in each document.

See Mars, Inc. v. J. M Smucker Co., No. 1:16-CV-01451CMHMSN, 2017 WL 11499735, at *1

(E.D. Va. Aug. 9, 2017) (allowing motion to seal summary judgment briefing and exhibits

containing corifidential marketing and sales information); Pub. Impact, LLC v. Bos. Consulting

Grp., Inc., 117 F. Supp. 3d 732, 746 (M.D.N.C. 2015) (allowing motion to seal document"s

containing proprietary financial fi,gures where redacted versions of the documents were filed and

the information was proprietary and its public release would negatively impact business) (citing

Bayer Cropscience Inc. v. Syngenta Crop Prot., LLC, 979 F .Supp.2d 653, 656-57 (M.D.N.C.2013)

(holding that "certain marketing [and] sales" information should be sealed as it was "not ordinarily

public" and would cause "harm[] by public disclosure"); Harrell v. Duke Univ. Health Sys., Inc.,

No. CIV.A. 7:07-813, 2007 WL 4460429, at *1 (D.S.C. Dec. 18, 2007) (approving the sealing of

an entire exhibit because of the potential disclosure of proprietary information)); SMD Software,

Inc. v. EMove, Inc., No. 5:08-CV-403-FL, 2013 WL 1091054, at *2 (E.D.N.C. Mar. 15, 2013)

(allowing in part motion to seal confidential pricing, market strateg~es, expense information, and

revenue and revenue growth information and directing copies with only redacted information be

filed).




                                        8
          Case 5:18-cv-00488-D Document 182 Filed 05/29/20 Page 8 of 16
       Sempowich argues that Tactile waived confidentiality by not filing a motion to seal the

same performance metrics filed ~s proposed sealed documents earlier in the case. Pl.'s Resp. [DE-

82] at 4-5. Tactile ultimately did file a motion to seal the earlier-filed information [DE-177] after

receiving notice from the court that the documents would be unsealed-absent the filing of a motion.

Additionally, the documents at issue here are sufficiently different than the ones Sempowich

contends Tactile agreed need not be filed under seal, which appear to pertain exclusively to the

Mid-Atlantic and Southern regions. Exs. A to D [DE-82-1 to 82-4]. Sempowich also argues that

the information is from 2017 and out-of-date, such that its disclosure would not harm Tactile. Pl.' s

Resp. [DE-82] at 7-8. There is no evidence that the division of Tactile's sales regions and areas

and the related performance metrics, Tactile's key personnel, or Tactile's strategic partners have

materially changed since 2017, and there is no evidence counter to Moen's declaration that

disclosure of this information would currently harm Tactile's interests. Finally, the information

Tactile seeks to redact does not appear necessary to the public's understanding of the case. Tactile

has left unredacted most all data in the reports, regardless of region, and it is not apparent why the

redacted information, such as identification of regions or detailed data outside the Southern and

Mid-Atlantic, the two relevant to Sempowich and Seeling, or the names of Tactile's other

employees or strategic partners, are necessary to the public's understanding of the case.

Accordingly, the motion to seal is allowed, and Exhibits A005 [DE-:49], A086 [DE-65-8], A023

[DE-50], A024 [DE-51], A025 [DE-69], A026 [DE-52], A065 [DE-53], A069 [DE-54], A070

[DE-55, -56], A071 [DE-57], A081 [DE-58], A087 [DE-59] and Exhibit 1 to Tactile's

memorandum in support of its motion to exclude the expert report of Elizabeth Berry [DE-70]

shall remain sealed.




                                      9
        Case 5:18-cv-00488-D Document 182 Filed 05/29/20 Page 9 of 16
               2. Motion to Seal [DE-78]

       Tactile moves to seal documents filed in support of its opposition to Sempowich's motion.

for sanctions or, in the alternative, motion in limine. [DE-78]. Tactile contends the documents

contain sensitive and confidential personal information about its current and former employees,

and commercially sensitive information regarding its regional sales and employee's sales within

certain regions. Def.'s Mot. [DE-78] at 2--4. Tactile publicly filed a copy of each document with

only the alleged confidential information redacted. Id at 4-5. Tactile's request is supported by a

declaration from Moen, which describes the type and confidential nature ofthe information Tactile

seeks to seal and concludes that disclosure of such information will cause competitive and financial

harm to Tactile. Moen Deel. [DE-78-1]. Sempowich opposes the motion to seal, contends the

documents Tactile moves to seal are the same underlying documents addressed in the prior motion

to seal, and argues that the motion should be denied for the same reasons. Pl. 's Resp. [DE-82] at

2-6. Having reviewed the documents at issue and considered the arguments of the parties, the

court finds that Tactile has overcome the First Amendment right to access in the sealed material

and has appropriately limited through redaction access only to the sensitive information contained

in each document.

       Proposed sealed exhibits A [DE-77-1], B [DE-77-2], C [DE-77-3], and D [DE-77-4] to the

Declaration of Bryan Rishe, filed in opposition to Sempowich' s motion for sanctions, contain

regional sales, penetration, and performance data from 2017, including headcount, product,

shipment rate, customer names, and year-over-year growth data, that are not publicly disclosed on

a region-by-region basis. Moen Deel. [DE-78-1]      ~~   3-6. Public disclosure of this information

would allow Tactile's competitors to identify Tactile's largest and most productive regions and

areas, provide competitors new insight on target opportunities and Tactile's commercial approach




                                      10
        Case 5:18-cv-00488-D Document 182 Filed 05/29/20 Page 10 of 16
and plan relative to growth opportunities, and cause substantial competitive harm to Tactile. Id

~~   7-10. The Rishe declaration itself contains excerpts from the data charts found in the exhibits.

[DE-77]. Tactile has filed publicly available copies of these documents with redactions of the

names of territories, other than the Southern and Mid-Atlantic regions; company overview,

product, and penetration data; and detailed source data that includes customer names. [DE-73, -

73-1, -73-2, -73-3, -73-4].     These documents contain the same types of information as the

documents considered in the prior motion to seal. For the reasons stated above, through Moen's

declaration, Tactile has sufficiently demonstrated that sealing is essential to protect its confidential

its confidential information. The court finds that Tactile's interest in protecting its confidential

information in these documents outweighs the public's right to access, and Tactile has

appropriately limited through redaction access only to the sensitive information contained in each

document. Accordingly, the motion to seal is allowed, and Rishe's Declaration [DE-77] and

Exhibits A [DE-77-1], B [DE-77-2], C [DE-77-3], and D [DE-77-4] shall remain sealed.

                 3. Motion to Seal [DE-119]

         Tactile moves to seal documents filed by Sempowich in support of her motion for summary

judgment and in opposition to Tactile's motion for summary judgment and a reply memorandum

in support of Sempowich's motion for sanctions and exhibits. [DE-119]. Tactile contends these

documents contain sensitive and confidential information about Tactile' s current and former

employe~s     and commercially sensitive information regarding Tactile's regional and employee

sales within certain regions that is of competitive value to Tactile and would harm its interests if

disclosed. Id. at 4-5. Tactile has divided the documents into two categories, those it seeks to file

entirely under seal (Documents a.-y.) and those that will have some publicly available information

with the alleged confidential information redacted (Documents aa.-jj). Id. at 2-3, 7. In support




                                        11
          Case 5:18-cv-00488-D Document 182 Filed 05/29/20 Page 11 of 16
ofthe motion, Tactile relies on the previously- submitted Moen declarations [DE-60-1, -78-1, -81-

4], asserting that the information it seeks to seal in this motion is the same type of information

described by Moen in relation to the prior motions. Def.'s Mot. [DE-119] at 5. Sempowich

opposes the motion, arguing Tactile waived confidentiality over some documents by failing to

designate them as confidential and failed to sufficiently substantiate the grounds for sealing with

evidence showing particularized harm, particularly where many of the documents were not at issue

inthe prior motions to seal. Pl.'s Resp. [DE-144] at 3-5.

       First, Tactile did not file redacted versions of Documents a.-y. because it seeks to seal

these documents in their entirety, but Tactile has not shown why redaction is not a feasible-

altemative to sealing for each document. For example, Tactile moves to seal Document b., Exhibit

4, Excerpts from the Deposition of Bryan Rishe (185:19-186:20, 187:25-188:1, 189:5-190:2

Only), [DE-109-3]. Def.'s Mot. [DE-119] at 1. However, this document is a deposition transcript

consisting of more than 100 pages. Tactile must either file a publicly available version of this

document with the confidential portions redacted or explain why the entire document should be

sealed. Similarly, Tactile seeks to seal Document n., Ex. 11. Excerpts from the Deposition of Julie

Carter (110:2-111 :4 Only), [DE-112-6]. Def. 's Mot. [DE-119] at 3. This document contains over

30 pages of the deposition transcript. Again, Tactile must either file a publicly available version

of this document with the confidential portions redacted or explain why the entire docUm.ent should

be sealed. As another example, Tactile moves to seal in its entirety Document m., Ex. 10-B,

Defendant's Supplemental Answers to Plaintiff's First Set oflnterrogatories (Gorham Deposition

Ex. 5), [DE-112-5]. Def.'s Mot. [DE-119] at 2. However, in a prior motion to seal [DE-60, -71],

Tactile redacted only limited sensitive information from a substantially similar document, leaving

much of the information accessible to the public, [DE-62-5]. Tactile must do the same here or




                                      12
        Case 5:18-cv-00488-D Document 182 Filed 05/29/20 Page 12 of 16
explain why the entire document should be sealed. Accordingly, within seven (7) days Tactile

must supplement its motion to_ seal by filing redacted copies of Documents a.-y. or must

demonstrate why redaction is not a feasible alternative to sealing these documents in their entirety,

and failure to do so will result in the documents being unsealed.

          Next, Tactile seeks to seal Documents aa.-jj. and has provided redacted copies of these

documents with only the alleged confidential information redacted. Def.'s Mot. [DE-119] at 3,

n.2.   Document aa., Sempowich's Reply Memorandum in' Support of Plaintiff's Motion for

Sanctions [DE-84] contains account performance activity by region with the names of regions

other than the Mid-Atlantic and Southern redacted, [DE-122-1 ]. Exhibits A through C to the reply

[DE-84-1, -84-2, -84-3], contain granular account information, including client names with

associated sales data, which are redacted, and the totals referenced in the reply remain visible in

the redacted copies, [DE-122-2, -122-3, -122-4]. Documents ee.-jj. contain account and employee .

names, sales goals, referral data, granular and summary order data, and performance metrics,

which have been redacted except for where it pertains to the performance of Sempowich or Seeling

or is summary in nature, [DE-122-5 through-122-10]. In addressing the prior two motions to seal,

the court found this type of information merits sealing and finds no reason to deviate from that

decision with respect to the same type of information presented in these documents. Accordingly,

Docket Entries 84, 84-1, 84-2, 84-3, 105-6, 105-7, 105-8, 105-17, 105-18, and 108-6 shall remain

sealed.

          Finally, there are some documents Sempowich filed as "proposed sealed documents" that

Tactile now consents to being made publicly available. Def.'s Mot. [DE-119] n.l. Accordingly,

the Clerk shall unseal Docket Entries 109-1, 109-5, 111-1, 111-2, 111-4, 111-6, 112-2, 112-3, 112-

4, 113-1; 113-2, 113-3, 113-4, 113-5, 113-6, and 113-8. With respect to Docket Entry 113-10,




                                        13
           Case 5:18-cv-00488-D Document 182 Filed 05/29/20 Page 13 of 16
Tactile does not oppose making parts of that document public, specifically Exhibits A and B.

Def.' s Mot. [DE-119] n. l. However, the capabilities of the court's filing system do not permit

only certain portions of a docket entry exhibit, i.e., Docket Entry 113-10, to be unsealed. To

accomplish this, Tactile must within seven (7) days refile the document [DE-113-1 O] with Exhibit

C redacted and Exhibits A and B publicly available.

               4. Motion to Seal [DE-142]

       Tactile moves to seal two documents filed in support of Tactile' s motion for summary

judgment and reply. [D.E-142]. The positions of the parties are reflected in the prior motions

discussed above.

       The first document Tactile seeks to seal is the Declaration of Daniel Carlson. [DE-140-2].

From this document, Tactile seeks to redact the names of regions, with the exception of the Mid-

Atlantic and Southern regions, associated with data on referrals, OCs, and shipments, and a

redacted version is publicly available on the docket, [DE-139-6]. The underlying data and the

names of regions, other. than the Mid-Atlantic and Southern, in the report from which the

information in the Carlson Declaration was taken, was previously sealed in ruling on a prior motion

to seal. . [DE-73-3, -77-3, -78]. For the same reasons, the court finds it appropriate to seal tlie

unredacted version of the Carlson Declaration.

       The second document is a May 20, 2017 email from Bryan Rishe to Tracy Sempowich and

Bob Folks, which contains the names ofTactile's sales personnel along with data related to quotas,

OC, and sales metrics. [DE-140-1]. Tactile filed a publicly available version of this document

with only the employee riames redacted. [DE-139:..2]. In a prior motion to seal, the court found it

appropriate to seal the names ofTactile's sales personnel associated with certain data, [DE-54, 64-




                                     14
         Case 5:18-cv-00488-D Document 182 Filed 05/29/20 Page 14 of 16
 11, -71-1   ~ 5],   and for the same reasons the court finds it appropriate to seal the unredacted version

 of the May 20 email.

        Accordingly, Docket Entries 140-1and140-2 shall remain under seal.

        B.    Sempowich's Motion to Undesignate Documents Previously Designated as
        Confidential [DE-28]

        Sempowich moves to compel Tactile to remove the confidential designation from portions

 of deposition transcripts and accompanying exhibits, arguing that Tactile applied the

 confidentiality designation      overbroa~ly   and not in good faith to cover up bad facts from public

 view. Def. 's Mem. [DE-29] at 1. Sempowich anticipated many of these documents would be filed

 in connection with her summary judgment motion and would ~eed to be filed under seal creating

 an unnecessary procedural hurdle for the parties. Id at 1-2. To avoid filing this motion under

 seal, Sempowich did not attach the documents at issue or describe their content in detail but offered

, to provide copies for in camera review upon request. Id at 5 n.2. Sempowich filed her motion on

 October 16, 2019, with summary judgment motions due to be filed on October 21, to avoi.d

 "massive amounts of unnecessary work, both for Plaintiff and for the Court." Id at 6-7.

        The parties ·filed their summary judgment motions on October 21, before Tactile' s response

 to the motion to undesignate was due. [DE-34, -41]. Tactile filed motions to seal documents filed
                                                                 '
 in connection with summary judgment and other related motions on October 22 and 29. [DE-60,

 78]. Tactile filed its response to the motion to undesignate on October 30, in which it supported

 the confidential designation as to some documents and, upon further review, agreed to remove the

 confidential designation as to other documents or agreed that certain confidential documents need

 not be filed under seal. Def.'s Resp. [DE-81] at 5-10.

        Given that the motions deadline has passed, briefing is complete, and the motions to seal

. have, for the most part, been ruled upon in this order, it appears the motion to undesignate is now



                                         15
             Case 5:18-cv-00488-D Document 182 Filed 05/29/20 Page 15 of 16
moot and is denied as such. Cj Pl.'s Notice [DE-162] (withdrawing as moot request for a

conference related to the parties' dispute on confidentiality designations because the briefing on

the seal motions was complete). To the extent issues remain, taking into account Tactile's

concessions and the court's rulings on the motions to seal, Sempowich may file another motion

and must provide copies of the disputed documents for in camera review.

   III.      Conclusion

          For the foregoing reasons, Sempowich's motion to undesignate documents previously

designated as confidential [DE-28] is denied as moot, Tactile's motion to seal [DE-60] is denied

as moot, Tactile's motions to seal [DE-71, -78, -142] are allowed, and Tactile's motion to seal

[DE-119] is allowed in part and the court reserves ruling on the remainder.

          So ordered, the 29th day of May 2020.


                                                  1l"--1-~                    I
                                              Robert B. Jones, Jr.
                                              United States Magistrate Judge




                                       16182 Filed 05/29/20 Page 16 of 16
            Case 5:18-cv-00488-D Document
